Citation Nr: 0413714	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-28 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had active military service from January 1965 to 
December 1968.  The veteran's DD214 lists awards and 
decorations including the Purple Heart.



This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Board notes that the veteran is appealing only the issue 
of service connection for tinnitus as stated on his VA Form 
9.  The issue of service connection for hearing loss has been 
withdrawn.


FINDING OF FACT

Tinnitus has been shown to be causally related to the 
veteran's military service


CONCLUSION OF LAW

Tinnitus was incurred in the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding at this time without 
reviewing the notice/development provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In his February 2004 Written Brief Presentation, the 
veteran's representative argued that the RO failed to 
disclose consideration of 38 U.S.C.A. § 1154(b).  

The provisions of 38 U.S.C.A. § 1154(b) state that in the 
case of any veteran who engaged in combat with the enemy in 
active service, the VA shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.

The veteran contends that for the last 34 years he has had 
ringing in my ears as a result of noise he was exposed to 
while in Vietnam.

In an August 2002 written statement the veteran recalled, 
"[o]n February 6 we were engaged in a large fire fight.  ...  
On that day a soldier ... fired his rifle numerous times at the 
enemy with the muzzle not more than a few inches from my 
right ear, inflicting great pain.  I believe that incident 
and many others when I was subject to friendly and enemy 
rifle fire, grenade explosions, mortar blasts and artillery 
explosions was the cause of the ringing in my ears for the 
last 34 years."  

The veteran's statements were corroborated in a November 2002 
buddy statement written by a soldier who was present and 
participated in the engagement with the North Vietnamese army 
on the afternoon of February 6, 1968.  

Therefore, the Board finds that there is satisfactory 
evidence that the veteran sustained acoustic trauma during a 
combat-related incident, as this evidence is consistent with 
the circumstances, conditions, or hardships of his service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. 
Brown, 82 F.3d 389 (1996).  

The Board does not find clear and convincing evidence that 
rebuts the presumption of service connection.

On June 27, 2003 the veteran was afforded a VA examination 
that consisted of an audiological evaluation conducted by 
examiner LAS and a physical examination conducted by examiner 
IW.  The veteran completed an Audio questionnaire in which he 
indicated that he first started having tinnitus in 1985.  The 
veteran also circled "20 years" as the time frame as the 
closest to the onset of his tinnitus.  
The veteran reported that he believed the tinnitus had been 
present for at least 20 years and possibly longer.  

The veteran was diagnosed with subjective tinnitus by 
examiner LAS and constant tinnitus by examiner IW.  

Examiner LAS did not provide an opinion at the time of the 
examination regarding the relationship of the veteran's 
tinnitus to his military service but did provide an opinion 
in an addendum that stated, "[s]ince the veteran's tinnitus 
did not begin until many years after his military service, it 
is not likely to have been precipitated by military noise 
exposure."

Examiner IW's opinion stated, "[s]ince the veteran did not 
have any excessive loud noise exposure after his military 
discharge, it would appear at least as likely as not that the 
loud noise explosions, grenade fire, and artillery noise all 
contributed to his hearing loss and constant tinnitus to 
which he suffers from nowadays.  Reasons and basis for this 
would be the timing that the veteran mentions, the hearing 
loss, and the items that induced hearing loss and constant 
ringing."

The RO requested Examiner LAS to review all the evidence 
again and determine whether a different opinion was 
warranted.  Examiner LAS stated, "[q]uestionnaire indicates 
tinnitus began within the past 20 years.  Statements written 
last year indicate that tinnitus began 34 years ago. ... The 
written statements have been reviewed.  Two of the three 
statements are nearly the exact same wording, one 
handwritten, one typed.  The questionnaire was completed most 
recently, June 27 2003.  This indicates the tinnitus began 
within the past 20 years.  Based on this information, along 
with the fact that the veteran's hearing was within normal 
limits upon separation from service, it is not felt that the 
veteran's tinnitus was precipitated by military noise 
exposure."

The RO denied service connection based on examiner LAS's 
opinion that "it is not felt that the veteran's tinnitus was 
precipitated by military noise exposure."  

Accordingly, in the absence of unfavorable medical evidence 
sufficient to meet the enhanced standard of 38 U.S.C.A. § 
1154(b) (West 2002), it must be concluded that the veteran's 
tinnitus is related to his military service. 
  

ORDER

Entitlement to service connection for tinnitus is granted.


	
                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



